Title: Henry Dearborn to Thomas Jefferson, 27 February 1815
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Dear Sir  Troy February 27th 1815
            It is with peculier satisfaction that I can congratulate you on the happy and honorable termination of a war, that was forced upon our Country, by the impolitic and unjust measures of the British Government. but while I rejoice at the close of the war & at the glorious events which terminated our Military conflicts, I feel the most severe mortification & depression, as a Citizan of Massachusetts. our State has been most retchedly humbled & degraded, by an unprinciple’d and Treacherous faction. I cannot but hope that their shamefull race is nearly run, and that on cool reflection, the great body of the Citizans will spurn such men from power & influence.—the extraordinery & unparelleld victory at New Orlians, when concidered with all its bearings, on the Enimy and on that Country, including the whole western States & Territories, is really a most wonderfull event. A formidable veteran Army, defeated and almost destroy’d by a body of Militia assembled principly from near one thousand miles distance, and on very short notice. we may search history in vain for a parellel case. especially when the disproportion of killed and wounded in the two Armies, is taken into the account.—I shall now retire from the service of my Country, and spend the remainder of my life in the character of a private Citizan, and I anticipate the pleasure of once more seing you at Monticello. be assured Sir, there is no other man on earth that I so much desire to see. in the mean time, that you may be as happy as the lot of humanity permits, is the sincere wish of your
            unshaken friend.H. Dearborn
          
          
            P.S. Mrs Dearborn desires me to presint to you her most respectfull compliments.
            
            The present Mrs D. was Mrs Bowdoin.
          
        